 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorneys
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8

 9                                IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11

12   UNITED STATES OF AMERICA,                            2:17-CR-00053-JAM
13                  Plaintiff,
                                                          STIPULATION AND ORDER FOR
14          v.                                            CONSOLIDATED ANCILLARY HEARING
                                                          AND BRIEFING SCHEDULE
15   TIMOTHY CHAPIN,
     MANUEL AGUEROS,
16   PAULFOURNIER,
     ROBERT LAUTENSLAGER,
17   JEFFEREY REILLEY, and
     JORGE EGUILUZ,
18
                    Defendants.
19

20          The United States of America through its undersigned counsel, Kevin C. Khasigian, Assistant
21 United States Attorney, and counsel for Petitioner National Union Fire Insurance Company of Pittsburgh,

22 Pa. (“National Union”), Katherine Musbach, respectfully request that the Court schedule a consolidated

23 ancillary hearing on Petitioner’s filings [ECF Nos. 80 and 107] for April 23, 2019 at 9:15 a.m. Subject to

24 the Court's approval, the United States and Petitioner National Union further propose the following

25 briefing schedule: the Government to respond 14 days prior to the sentencing hearings scheduled on

26 April 23, 2019, and Petitioner to reply no later than 7 days thereafter. The ancillary hearing date and

27 associated briefing schedule are requested to sync the ancillary litigation and sentencing proceedings for

28
                                                         1                 Stipulation and Order re Ancillary Hearing and
                                                                           Briefing Schedule
 1 the various defendants who are connected to the underlying forfeiture. This is a multi-defendant case

 2 involving various seized assets and potential third party interests, thus the above request will allow the

 3 parties to coordinate ancillary proceedings for any assets forfeited from co-defendants in this case.

 4          WHEREFORE, based on the foregoing, and for good cause shown, the United States and

 5 Petitioners hereby stipulate that the ancillary hearing be scheduled on April 23, 2019 at 9:15 a.m.,

 6 the Government to respond 14 days prior, and Petitioner to reply 7 days following any opposition.

 7

 8 Dated: 10/15/18                                        McGREGOR W. SCOTT
                                                          United States Attorney
 9

10                                                By:     /s/ Kevin C. Khasigian
                                                          KEVIN C. KHASIGIAN
11                                                        Assistant U.S. Attorney
12 Dated: 10/15/18
                                                  By:     /s/ Katherine Ann Musbach
13                                                        KATHERINE ANN MUSBACH
                                                          Counsel for Petitioner National Union
14                                                        (Authorized by email)
15

16                                                    ORDER
17

18          IT IS SO ORDERED.
19 Dated: 10/16/2018                                             /s/ John A. Mendez____________
                                                                 JOHN A. MENDEZ
20                                                               United States District Court Judge
21

22

23

24

25

26

27

28
                                                         2                  Stipulation and Order re Ancillary Hearing and
                                                                            Briefing Schedule
